DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeller, European Patent Application Publication No. EP3,260,940 A1.

In reference to claim 1, Zeller teaches a method for modeling a component fault tree for an electric circuit (Figure 3) with an input-side component (Figure 3, C3, C4) and an output-side component (Figure 3, C5), the method comprising: 
obtaining a respective component fault tree for each respective component (Figure 3, Paragraph [0062] component fault tree elements are specified), each respective component fault tree corresponding to a hazard for the respective component (Paragraph [0063] failure modes are converted to hazards), and 
wherein each fault tree include an input fault mode or a basic event and an output fault mode (Figure 3, Paragraph [0061], input and output failure modes), wherein the output fault mode and the input fault mode are each assigned to a terminal of the component (Figures 2 and 3, Paragraph [0061] input and output failure modes are assigned to each component); 
obtaining a circuit description including information about the various components of the electric circuit and a connection between components (Paragraphs [0019], [0059] system consists of a set of components and their connections); 
connecting the respective component fault trees of the respective components based on the circuit description (Paragraphs [0059]-[0061] component fault trees are connected based upon the component connections); 
wherein an output fault mode of the component fault tree of the input-side component is connected to an input fault mode of the component fault tree of the output-side component (Figure 3, Paragraph [0061]) if: 
the circuit description contains a connection between the assigned terminal of the input-side component and the assigned terminal of the output-side component (Figure 3, Paragraphs [0059]-[0061] o4 and o5 connect to i4); and 
the output fault mode of the component fault tree of the input-side component correlates to an input fault mode of the component fault tree of the output-side component (Figure 3, Paragraphs [0059]-[0062] OFM(o4), OFM(o5) correlates to IFM (i1)).

In reference to claim 2, Zeller teaches obtaining a hazard tree for the electric circuit and/or for a technical system comprising the circuit, the hazard tree modeling a hazard for the electric circuit (Paragraphs [0063], [0069]).
In reference to claim 3, Zeller teaches modifying the component fault tree for the circuit; wherein an OR link of output fault modes of the component fault tree of the input-side component or several component fault trees of input-side components connected to the same input fault mode of the component fault tree of the output-side component is changed to an AND link if: the hazard tree for the circuit and/or for a technical system comprising the circuit contains a corresponding piece of information about the link as an AND link; or the circuit description contains a corresponding piece of information about the link as an AND link (Figure 9, Paragraph [0078]). 
In reference to claim 4, Zeller teaches modifying the component fault tree for the circuit; wherein an AND link of output fault modes of the component fault tree of the input-side component or several component fault trees of input-side components connected to the same input fault mode of the component fault tree of the output-side component is changed to an OR link if: the hazard tree for the circuit and/or for a technical system comprising the circuit contains a corresponding piece of information about the link as an OR link or the circuit description contains a corresponding piece of information about the link as an OR link (Figure 9, Paragraph [0078]). 
In reference to claim 5, Zeller teaches wherein the output fault mode of the component fault tree of the input-side component correlates to an input fault mode of the component fault tree of the output-side component if the fault modes have essentially the same name (Paragraph [0073]).
In reference to claim 6, Zeller teaches wherein the output fault mode of the component fault tree of the input-side component correlates to an input fault mode of the component fault tree of the output-side component if terms assigned to the fault modes are essentially the same (Figure 3, Paragraph [0061]).
In reference to claim 7, Zeller teaches connecting output fault modes of several component fault trees of input-side components to an input fault mode of the component fault tree of the output-side component (Figure 3).
In reference to claim 8, Zeller teaches further connecting output fault modes of several component fault trees of input-side components to several input fault modes of component fault trees of several output-side components (Figure 3, o1-i1 and o2-i2).
In reference to claim 9, Zeller teaches wherein the circuit description comprises a circuit diagram and an identification of the components and terminals thereof (Figure 3).
In reference to claim 10, Zeller teaches wherein the circuit description comprises an assignment of a hazard to a terminal of a component (Paragraph [0056]).
In reference to claim 11, Zeller teaches wherein the circuit description comprises a piece of information about redundant components and/or redundant connections and/or about AND links of components or connections (Paragraph [0073]).
In reference to claim 15, Zeller teaches checking the generated component fault tree to find and/or identify a possible fault in the circuit description (Paragraph [54]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller, European Patent Application Publication No. EP3,260,940 A1 in view of Kaukewitsch, European Patent Application Publication No. 3,470,944 A1.
In reference to claim 12, Zeller teaches claim 1 as described above.  Zeller does not teach wherein the circuit has at least two identical components and the same component fault tree is used for each of these.  Kaukewitsch teaches a method for modeling a component fault tree for an electrical circuit (Claim 2) wherein the circuit has at least two identical components and the same component fault tree is used for each of these (Paragraphs [0046-47]).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teaching of Kaukewitsch into the teaching of Zeller to perform the method of claims 1 and 12 because it would reduce the required time, costs, and efforts of domain experts (Paragraph [0004]).
In reference to claim 13, Zeller teaches claim 1 as described above.  Zeller does not teach wherein the circuit description comprises a piece of information about the fault rate of a component. Kaukewitsch teaches a method for modeling a component fault tree for an electrical circuit (Claim 2) wherein the circuit description comprises a piece of information about the fault rate of a component (Paragraph [0026]). Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teaching of Kaukewitsch into the teaching of Zeller to perform the method of claims 1 and 13 because it would reduce the required time, costs, and efforts of domain experts (Paragraph [0004]).
In reference to claim 14, Zeller teaches claim 1 as described above.  Zeller does not teach wherein the component fault tree of the circuit comprises a quantitative statement about the fault rate.  Kaukewitsch teaches a method for modeling a component fault tree for an electrical circuit (Claim 2) wherein the component fault tree of the circuit comprises a quantitative statement about the fault rate (Paragraph [0026]). Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teaching of Kaukewitsch into the teaching of Zeller to perform the method of claims 1 and 14 because it would reduce the required time, costs, and efforts of domain experts (Paragraph [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851     





/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851